COLE ANDREW ANYAN,                         )
                                           )
       Petitioner-Respondent,              )
                                           )
vs.                                        )      No. SD32681
                                           )
DIRECTOR OF REVENUE,                       )      Filed: March 27, 2014
STATE OF MISSOURI,                         )
                                           )
       Respondent-Appellant.               )

       APPEAL FROM THE CIRCUIT COURT OF CRAWFORD COUNTY

                Honorable Brandi L. Baird, Associate Circuit Judge

REVERSED AND REMANDED WITH INSTRUCTIONS

       This is an appeal in a driver's license revocation case. Cole Andrew Anyan

("Driver") sought review of the administrative revocation of his driving privileges,

and the trial court reinstated the license. The Director of Revenue ("Director")

appeals, raising two points. In the first point, Director argues the trial court

erred in excluding evidence regarding the field sobriety tests and Driver's refusal

to submit to a chemical test based on Driver's invocation of his rights under

Miranda v. Arizona, 384 U.S. 436 (1966). In the second point, Director

argues the trial court's finding that Driver did not refuse to submit to a chemical

test of his blood was not supported by substantial evidence. Both arguments
have merit. Consequently, we reverse the trial court's judgment and remand the

case with instructions.

                     Factual and Procedural Background

       At about 8:30 in the morning on March 2, 2012, Trooper Joseph Peart

("Trooper Peart") of the Missouri State Highway Patrol was checking traffic on

eastbound I-44 when he noticed a black Ford passenger car. The Ford was

following the car in front of it too closely. Trooper Peart initiated a traffic stop.

       Both cars pulled to the side of the road, but as Trooper Peart exited his

patrol vehicle to approach the Ford, the Ford "took off from the stop at a high

rate of speed." Trooper Peart radioed for assistance, and pursuit of the Ford

began. During the pursuit, the occupants of the vehicle threw a white plastic

grocery bag out of the car window. The Ford exited the freeway at mile marker

208 in Cuba, Missouri. In Cuba, Trooper Peart lost sight of the vehicle.

       Trooper Peart communicated this information to the local authorities, and

the local authorities told him a witness had seen the vehicle pull into the parking

lot of an auto parts store. Trooper Peart traveled to the store and located the

vehicle. The Ford had been abandoned, and when Trooper Peart opened the

door, he "noticed a strong odor of marijuana."

       Other officers located Driver at a nearby supermarket and brought him

back to the vehicle's location. Trooper Peart advised Driver of his Miranda

rights, and Driver "explained he was not saying anything besides his name and

address." Trooper Peart searched the vehicle and discovered $301 in cash in the

center console.



                                           2
       Trooper Peart transported Driver to the Crawford County Jail. At the jail,

Trooper Peart asked Driver to complete field sobriety tests, and Driver agreed.

Trooper Peart administered the Romberg Balance Test, the Walk and Turn Test,

and the One Leg Stand Test. Driver demonstrated signs of intoxication on each

of those tests. Based on the test results, Trooper Peart concluded Driver was

intoxicated, and asked Driver to submit to a chemical test. Driver spoke with his

attorney and then refused to give a breath or urine sample. Trooper Peart issued

Driver a notice of revocation of his driving privileges.

       Meanwhile, other officers went to search for the plastic grocery bag that

had been discarded from the Ford during the chase. The plastic bag was found

and contained approximately 122 grams of marijuana in four separate baggies.

       Driver filed a petition for review of his driver's license revocation. The

trial court held a hearing at which Trooper Peart and Driver testified. Trooper

Peart testified regarding the circumstances of Driver's arrest, as described above.

Driver testified he fled from the officer because he had illegal material in his car

and denied he had been smoking any of that material. Driver admitted he had

been arrested and testified that he refused to submit to a chemical test.

       The trial court subsequently entered written findings of fact and

conclusions of law. The trial court found Driver's flight from the scene and smell

of marijuana were not indicators of intoxication but merely evidence showing

Driver had possessed marijuana. The trial court then noted Driver's invocation of

his Miranda rights and refused to consider any evidence obtained after the

invocation. Thus, the trial court found Driver "did not refuse to submit to any



                                          3
chemical test[.]" As a result of these findings, the trial court reinstated Driver's

driving privileges.

          Director appealed.

                                           Discussion

                  Statutory Framework and Standard of Review

          Under Missouri's Implied Consent Law, any person operating a motor

vehicle on Missouri highways "shall be deemed to have given consent to . . . a

chemical test . . . for the purpose of determining the alcohol or drug content of

the person's blood" if certain statutory prerequisites are met. See § 577.020.1. 1

Thus, if a driver refuses to take a test after being stopped for driving while

intoxicated and being asked to take a test, "the person's license shall be

immediately revoked[.]" § 577.041.1.

          A driver whose license has been revoked under the implied consent law

has a right to have the revocation reviewed in the circuit court of the county in

which the stop or arrest occurred. § 577.041.4. When reviewing the

administrative revocation of a driver's license based on a driver's refusal to

submit to a chemical test of his or her blood, "the trial court's inquiry is

specifically limited to three issues: whether the person was arrested or stopped;

whether the officer had reasonable grounds to believe that the driver was driving

while in an intoxicated or drugged condition; and whether the driver refused to

submit to a chemical test." Wei v. Dir. of Revenue, 335 S.W.3d 558, 564 (Mo.

App. S.D. 2011); § 577.041.4. "Failure to prove all three elements will result in

reinstatement of the driver's license." Coffin v. Dir. of Revenue, 277 S.W.3d
1   All statutory references are to RSMo Cum. Supp. (2013).

                                                  4
865, 868 (Mo. App. W.D. 2009) (quoting Warner v. Dir. Of Revenue, 240
S.W.3d 745, 749 (Mo. App. W.D. 2007)).

        Appeals arising from circuit court review of driver's license revocations are

governed by the same standard of review as other court-tried civil cases. White

v. Dir. of Revenue, 321 S.W.3d 298, 307 (Mo. banc 2010).2 That is, "the

judgment of the trial court will be affirmed unless there is no substantial evidence

to support it, the judgment is against the weight of the evidence, or the trial court

erroneously declared or applied the law." Wei, 335 S.W.3d at 560. Legal issues

are reviewed de novo. White, 321 S.W.3d at 308. "When the facts relevant to an

issue are contested, the reviewing court defers to the trial court's assessment of

the evidence." Id.

                              Miranda Is Not Applicable

        In Point I, Director argues the trial court erred in excluding the evidence

regarding the field sobriety tests and Driver's refusal to submit to a chemical test

because Miranda v. Arizona, 384 U.S. 436 (1966), does not apply in civil

cases. This argument is correct.

        The Miranda rule does not require warnings prior to testing for

intoxication. See, e.g., State v. Schroeder, 330 S.W.3d 468, 474 n.5 (Mo. banc

2011); Spradling v. Deimeke, 528 S.W.2d 759, 764 (Mo. 1975); Sweatt v.

Dir. of Revenue, 940 S.W.2d 540, 542-43 (Mo. App. S.D 1997). Defendant's

invocation of his Miranda rights was irrelevant to the admissibility of the

evidence in this civil proceeding.

2 Although White involved a suspension under § 302.535, the Supreme Court of Missouri "has

cited to [S]ection 577.041 cases interchangeably with [S]ection 302.535 cases when discussing the
issues related to probable cause, the standard of review, and the deference given to implicit and
explicit factual findings." White, 321 S.W.3d at 305 n.6.

                                                5
       Director suggests that once we have determined the trial court erred in

excluding the evidence obtained after Driver invoked his Miranda rights, we

may determine as a matter of law that Trooper Peart had reasonable grounds to

believe Driver operated his vehicle while in a drugged condition. Director is

incorrect in this respect.

       "The term 'reasonable grounds' is virtually synonymous with 'probable

cause'" in the context of driver's license revocation cases. Coffin, 277 S.W.3d at

868. "The trial court's probable cause determination is reviewed in a two-step

analysis: (1) a determination of the historical facts; and (2) the application of the

law to those facts." Warren v. Dir. of Revenue, 416 S.W.3d 335, 340 (Mo.

App. S.D. 2013) (quoting Holloway v. Dir. of Revenue, 324 S.W.3d 768, 773

(Mo. App. S.D. 2010)). During the first step, the appellate court "must defer to

the inferences drawn by the trial court from historical facts, including credibility

determinations." Id. "In the second step, the Court must determine, under de

novo review, if these historical facts satisfy the relevant statutory standard." Id.

(quoting Holloway, 324 S.W.3d at 774).

       Here, because the trial court refused to consider the evidence obtained

after Defendant's invocation of his Miranda rights, there was no full

determination of the historical facts. Consequently, we do not have the record

necessary to review the trial court's determination of this issue. See White, 321
S.W.3d at 308 (noting the "trial court is free to disbelieve any, all, or none of" the

contested evidence). The issue of whether Trooper Peart had reasonable grounds

to arrest Driver for driving while in a drugged condition must be considered



                                          6
again on remand, taking into account the evidence of the field sobriety tests and

Driver's refusal to submit to a chemical test.

       The trial court erred in failing to consider the evidence regarding the

events after Driver's invocation of his Miranda rights. Director's first point is

granted.

                                      Refusal

       In Point II, Director argues the trial court's judgment was not supported

by substantial evidence "because [Driver] admitted all the facts the Director was

required to demonstrate to prove that [Driver] refused to submit to a chemical

test[.]" This argument also has merit.

       "A 'refusal' occurs when a person fails, of his or her own volition, to do

what is necessary in order for the test at issue to be performed." Bruce v. Dir.

of Revenue, 323 S.W.3d 116, 121 (Mo. App. W.D. 2010). That is, "[a] refusal

occurs, in response to a request by an officer to submit to a chemical test, by

expressly saying, 'I refuse' or using similar language; by remaining silent; or by

not blowing into the Breathalyzer." Rogers v. Dir. of Revenue, 184 S.W.3d
137, 142 (Mo. App. W.D. 2006) (quoting Roberts v. Wilson, 97 S.W.3d 487,

493 (Mo. App. W.D. 2012)).

       Here, Driver testified at trial. Driver stated he was arrested and admitted

he refused to submit to a chemical test. While it is generally true that the trial

court is not necessarily required to believe any testimony presented, see White,
321 S.W.3d at 305, this factual issue was not presented to the trial court for

consideration because the facts were uncontested. "[W]hen the evidence is

uncontested . . . no deference is due to the trial court's findings." Id. at 307.

                                          7
Evidence is uncontested when the case "involves only stipulated facts" or "when a

party 'has admitted in its pleadings, by counsel, or through the [party's]

individual testimony the basic facts of [the other party's] case." Id. at 308

(quoting All Am. Painting, LLC, v. Fin. Solutions and Assocs. Inc., 315
S.W.3d 719, 723 (Mo. banc 2010)) (emphasis added). Driver admitted in his

individual testimony that he was arrested and that he refused to submit to a

chemical test. That admission removed the factual issue of refusal from the trial

court's consideration.

       Director's second point is granted.

                                    Decision

       The trial court's judgment is reversed, and the case is remanded for further

proceedings. On remand, the trial court is ordered to (1) consider the evidence

obtained after Driver invoked his Miranda rights and determine its credibility

and weight and (2) render judgment as appropriate in light of that factual

determination.


MARY W. SHEFFIELD, J. - OPINION AUTHOR

GARY W. LYNCH, J. - CONCURS

DON E. BURRELL, J. - CONCURS




                                         8